Citation Nr: 0125900	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  95-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for amnesia secondary 
to a service connected head injury.

3.  Entitlement to service connection for a borderline 
electrocardiogram.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right pneumothorax. 

5.  Entitlement to an evaluation in excess of 10 percent for 
episodes of dizziness and disorientation due to a head 
injury.

6.  Entitlement to a compensable evaluation for the 
postoperative residuals of a head injury.

7.  Entitlement to a compensable evaluation for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran served on active duty from May 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA), and of the St. Louis, Missouri, RO.  
The veteran's claims folder is currently under the 
jurisdiction of the St. Louis, Missouri, RO.  

This case was previously before the Board in September 1997.  
It was remanded at that time for additional development.  

In the September 1997 remand, the Board noted that the 
veteran's July 1995 substantive appeal contained a request to 
appear personally at a hearing before a Member of the Board, 
and further indicated that he wanted to appear at a local VA 
office before a Member of the Board.  In response to an 
August 1995 letter from the RO, the veteran elected to have a 
hearing at the RO before a hearing officer.  Although a 
personal hearing was scheduled at the RO for February 5, 
1996, the veteran failed to appear for that hearing due to 
lack of transportation.  He requested that another hearing be 
scheduled during the month of April 1996.  Another personal 
hearing was scheduled at the RO for April 1996, but the 
veteran again failed to appear for the scheduled hearing.  In 
March 1996, the veteran submitted a change of address showing 
that he had moved and currently resided in Lanagan, Missouri.  
In April 1996, an RO letter notifying the veteran that his 
claim was being transferred to the Board for appellate review 
was sent to his old address.  In a December 1996 Statement of 
Accredited Representative (VA Form 1-646), it was stated that 
the veteran requested that a personal hearing be scheduled.  
In January 1997, the veteran's claims folder was transferred 
to the jurisdiction of the St. Louis, Missouri, RO.  Finally, 
the Board noted that the personal hearing requested in the VA 
Form 1-646 had not been scheduled or held, and the request 
has not been withdrawn.  The Board then ordered that a 
personal hearing for the veteran before a hearing officer be 
scheduled.

A review of the claims folder reveals that it includes an 
undated copy of a Routing and Transmission Slip containing a 
request to schedule for the Hearing Officer.  An additional 
handwritten note directs that all additional development be 
undertaken before the hearing is scheduled.  However, there 
is no indication that the requested hearing was ever 
scheduled.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the case must be 
remanded to the RO in order that the veteran be scheduled for 
a personal hearing prior to further appellate consideration.

Therefore, this case is REMANDED to the RO for the following: 

The RO should schedule a personal 
hearing for the veteran before a 
Hearing Officer at the RO.  The veteran 
should be notified by letter of this 
hearing, and further advised that 
failure to appear for the scheduled 
hearing will result in the case being 
decided on the basis of the current 
record.  The RO should ensure that this 
letter is mailed to the veteran at his 
most recent address.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



